Illinois Official Reports                           Digitally signed by Reporter
                                                                           of Decisions
                                                                           Reason: I attest to the
                                                                           accuracy and integrity of
                                                                           this document
                              Appellate Court                              Date: 2016.02.23 11:57:41
                                                                           -06'00'




                   People v. Jones, 2015 IL App (1st) 142597



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           RODNEY JONES, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-14-2597



Filed             December 22, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 09-CR-14369; the
Review            Hon. Steven J. Goebel, Judge, presiding.



Judgment          Affirmed.



Counsel on        Stephen L. Richards, of Chicago, for appellant.
Appeal
                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Carol L. Gaines, and Gina DiVito, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE HYMAN delivered the judgment of the court, with opinion.
                  Presiding Justice Pierce and Justice Neville concurred in the judgment
                  and opinion.
                                             OPINION

¶1       A jury convicted defendant Rodney Jones of first degree murder based on a fatal traffic
     accident that occurred when he and his codefendant fled from a residential burglary. Jones
     argues that the State did not prove him guilty beyond a reasonable doubt based on (i) the
     insufficiency of the DNA evidence linking him to the burglary and traffic accident and (ii)
     the lack of evidence suggesting he participated in or was accountable for the burglary. We
     reject both contentions. The DNA evidence, combined with other circumstantial evidence
     linking Jones to the car used in the burglary, support the verdict.
¶2       Jones further argues that the trial court erred in instructing the jury regarding Jones’s
     responsibility for a death occurring during an escape from a residential burglary. He asserts
     that the trial court also should have instructed the jury that Jones could be found responsible
     only if the death occurred before he reached a place of safety. Jones was not entitled to this
     additional language, and any error was harmless.
¶3       Finally, Jones argues the 42-year sentence is excessive. He contends that the trial court
     failed to consider as mitigating factors either his parents’ incarcerations or the physical abuse
     he suffered while young. But, the trial court did consider these factors in imposing a sentence
     in the middle of the applicable range. Moreover, given Jones’s criminal history and the
     nature of the crime, the trial court did not abuse its discretion in imposing the sentence.

¶4                                         BACKGROUND
¶5       On the afternoon of July 3, 2008, Anthony Shaw learned from a friend that the house
     Shaw shared with his girlfriend, Joycelyn Hunter, was being burglarized. When Shaw arrived
     at his home, he saw a group of men standing by his neighbor’s garage. Shaw flagged down a
     nearby police car. While Shaw informed police of the burglary, he saw a white sports utility
     vehicle (SUV) driving down the alley near his home. The SUV exited the alley by turning the
     wrong way into a one-way street. The police followed. The SUV sped up and did not stop at
     intersections. The police briefly lost sight of the SUV as it made a turn; when police caught
     up two blocks away, the SUV had crashed into a pole near a gas station. Observers at the gas
     station told police that the SUV’s occupants had run eastbound. The gas station’s
     surveillance video captured three people getting out of the SUV after the crash and running.
     The SUV also hit a Cadillac driven by 78-year-old Tommye Freeman. She died from
     traumatic injuries sustained in the crash.
¶6       A police officer found Jones’s codefendant, Byron Brown, crouched in a stairwell
     nearby. Brown had some jewelry and a checkbook in his pants pocket that Shaw identified as
     having been taken from his home. Inside the SUV, police found several televisions and a
     computer. Shaw later identified these items as well. A latent palm print taken from Shaw’s
     house matched Brown’s palm print. Brown appeared in the surveillance video as one of three
     people fleeing in the SUV after it crashed.
¶7       The following day, police found a baseball cap in the SUV’s debris. The SUV was towed
     to an impound lot, and an evidence technician collected a cigar butt from inside the SUV and
     cut away the driver’s seat airbag, which had deployed. The evidence technician also noted
     blood on the driver’s side passenger door.



                                                 -2-
¶8          The SUV’s registration belonged to Jarvis Perkins. At trial, Perkins testified that he had
       helped Jones purchase the SUV early in 2008. Although Jones did not have the necessary
       identification to purchase the SUV, he paid for and drove it.
¶9          Brown’s ex-girlfriend testified that on July 3, 2008, Brown received a phone call from his
       friend Jones. In August 2008, police heard a phone call recording of Brown; after this
       conversation, police began looking for Jones.
¶ 10        DNA from the blood on the SUV’s door, and the DNA from the SUV’s deployed airbag,
       implicated Jones–the DNA evidence would be expected in only one of seventy-quadrillion
       black persons. The airbag DNA was only Jones’s profile, not a mix of other people’s DNA.
       The DNA from the cigar butt and the baseball cap matched Brown’s DNA.
¶ 11        The State’s expert forensic scientists testified that they would only expect a car owner’s
       DNA to be on the airbag if the owner sat in the driver’s seat when the airbag deployed. They
       also stated that scientists could not say with certainty how the DNA got on the airbag or
       when the blood splattered on the SUV door.
¶ 12        An expert in auto crashes explained that in this model of SUV, the airbag would have
       been contained inside a vinyl cover, itself inside the steering wheel, and the airbag could not
       be touched until it was deployed during a crash. The airbag would not have been reusable
       after deployment. The deployed airbag would be bigger in diameter than the steering wheel,
       and when the airbag deflated after deployment it would have touched the steering wheel.
¶ 13        The State proposed a nonpattern instruction that “a person may be held responsible for a
       death that occurs during an escape following the commission of residential burglary.” The
       trial court gave the instruction over Jones’s counsel’s objection.
¶ 14        The State argued that Jones committed felony murder, in that he was accountable for the
       residential burglary of Shaw’s home and a death that occurred during Jones and Brown’s
       escape from the residential burglary. The jury convicted Jones of first degree murder. In his
       posttrial motion, Jones argued, among other things, that the State failed to prove him guilty
       beyond a reasonable doubt and that the trial court erred in giving the nonpattern instruction
       on escape from residential burglary without specifying that the escape ended when the
       perpetrators reached a point of safety.
¶ 15        At the sentencing hearing, defendant’s mother, Lacrisha Jones, testified that when Jones
       was 6 years old, his father went to prison; when Jones was 12 years old, she went to prison
       too. While his parents were incarcerated, Jones lived with his grandmother. During this time,
       another relative physically abused him. Jones’s criminal activities began during his
       separation from his parents. Jones’s counsel argued that his traumatic childhood should be
       treated as mitigating evidence.
¶ 16        The trial court reviewed Jones’s criminal history, which began with a juvenile
       adjudication for aggravated battery of a pregnant woman and included adult convictions for
       attempted burglary, aggravated unlawful use of a weapon, reckless conduct, driving with a
       suspended license, and possession and use of a firearm. The trial court found that Jones’s
       desire to escape responsibility for the burglary brought about Freeman’s death. The trial court
       credited Jones’s mother’s testimony regarding his traumatic childhood and assessed
       defendant’s rehabilitative potential, the trial court chose a “mid range” sentence of 42 years’
       imprisonment.



                                                  -3-
¶ 17       Jones immediately filed a notice of appeal, but this court eventually dismissed that appeal
       for lack of jurisdiction. In the meantime, Jones filed in the trial court a motion to reduce his
       sentence, which was denied. Jones later filed another notice of appeal which brings his case
       before this court.

¶ 18                                            ANALYSIS
¶ 19                                    Sufficiency of the Evidence
¶ 20       Jones argues that the evidence was insufficient to prove him guilty of first degree murder.
       The relevant inquiry, when faced with a challenge to the sufficiency of the evidence,
       involves, after viewing the evidence in the light most favorable to the prosecution, whether
       any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. People v. Campbell, 146 Ill. 2d 363, 374 (1992). As a reviewing court, we
       will not substitute our judgment for that of the trier of fact on questions concerning the
       weight of the evidence or the credibility of the witnesses. Id. at 375. We will not reverse a
       criminal conviction unless the evidence is so unreasonable, improbable, or unsatisfactory as
       to create a reasonable doubt of the defendant’s guilt. Id.
¶ 21       A person commits first degree murder if, in performing the acts that cause a death, he or
       she attempts or commits a forcible felony. 720 ILCS 5/9-1(a)(3) (West 2008). A killing that
       occurs during escape from that forcible felony falls within the scope of the felony-murder
       rule. People v. Klebanowski, 221 Ill. 2d 538, 549 (2006). Residential burglary qualifies as a
       “forcible felony” under the Criminal Code of 1961 (Code). 720 ILCS 5/2-8 (West 2008).
¶ 22       Legal accountability for another’s conduct arises when “[e]ither before or during the
       commission of an offense, and with the intent to promote or facilitate such commission, he
       [or she] solicits, aids, abets, agrees or attempts to aid, such other person in the planning or
       commission of the offense.” 720 ILCS 5/5-2 (West 2008). The State must present evidence
       that establishes the defendant shared the criminal intent of the principal or the existence of a
       common criminal design. People v. Fleming, 2014 IL App (1st) 113004, ¶ 52. If two persons
       engage in a common criminal design, any acts in furtherance of that design committed by one
       of them becomes an act of all, and all are equally responsible for the consequences. Id. A
       common design may be inferred from the circumstances surrounding the crime. Id. In
       determining accountability, the jury may consider the defendant’s presence during the
       commission of the crime, continued close association with other offenders after the
       commission, the defendant’s failure to report the crime, and the defendant’s flight from the
       scene. Id. ¶ 53. The law holds the getaway driver accountable for the crime. People v. Jones,
       86 Ill. App. 3d 278, 282 (1980).
¶ 23       Jones first attacks the probative value of the DNA evidence to establish he drove the
       SUV as it fled from Shaw’s house. Jones speculated at trial, and again in this appeal, that
       DNA placed on the steering wheel at an earlier time could have been transferred to the airbag
       after the airbag deployed through the airbag’s contact with the steering wheel, and that the
       bloodstain on the passenger door could have been placed there before the accident. But a
       reasonable trier of fact, viewing the evidence in the light most favorable to the State, could
       conclude that DNA on the airbag belonged to Jones and Jones alone. As to the presence of
       Jones’s blood on the door, a reasonable trier of fact could infer that Jones’s face hit the airbag
       when it deployed, and he suffered an injury during the accident that bled on the SUV before
       he fled. See People v. Evans, 209 Ill. 2d 194, 212 (2004) (jury’s function to resolve conflicts

                                                   -4-
       in evidence; jury not required to accept any possible explanation compatible with defendant’s
       innocence). Other circumstantial evidence supports the DNA evidence. The SUV belonged to
       Jones and he regularly drove it; he and Brown were friends and had communicated the day of
       the burglary. The jury could conclude, beyond a reasonable doubt, that Brown would not
       have used Jones’s SUV as the getaway car for a residential burglary without Jones’s active
       participation.
¶ 24       Second, Jones challenges the sufficiency of the evidence that he participated in the
       residential burglary or can be held accountable for Brown’s actions. Jones correctly notes
       that no evidence indicates that he personally burglarized Shaw’s home. See 720 ILCS 5/19-3
       (West 2008) (person commits residential burglary when knowingly and without authority
       enters or knowingly and without authority remains within dwelling place of another with
       intent to commit felony or theft).
¶ 25       But, Jones’s accountability for Brown’s actions flows naturally from the evidence that
       Jones drove the SUV as it left Shaw’s house after the burglary, tried to elude police, and
       ultimately crashed. As the getaway driver, Jones played a vital role in transporting the stolen
       goods and carrying Brown away from the crime scene. See Jones, 86 Ill. App. 3d at 282
       (getaway driver’s knowing participation in crime “closely linked to the crime’s success ***.
       When the plan, express or implicit, calls for a person to sit in a car while the crime is being
       committed and then to spirit the others away from the scene, the driver’s participation is
       deemed to occur during the commission of the crime.”). The evidence of Jones’s role as the
       driver, taken as a whole and viewed in the light most favorable to the State, makes Jones
       accountable for the residential burglary. See People v. Daniels, 51 Ill. App. 3d 545, 547
       (1977) (defendant who was found in driver’s seat of getaway car close to where burglars
       attempted to leave building with stolen property, left scene in haste, and was found in
       driver’s seat with burglary tools nearby was proved accountable for burglary).
¶ 26       In addition to the other evidence, the sheer amount of Shaw’s property (multiple
       television sets and a computer) found in Jones’s SUV also supports the inference that Jones
       and Brown shared a common design to commit the residential burglary. Brown hardly could
       have hidden these items from Jones’s eyes, or convinced Jones that Brown’s removal of
       these items from Shaw’s home was aboveboard, especially after Brown broke into Shaw’s
       home through the back door. Thus, this is not a case like People v. Dennis, 181 Ill. 2d 87
       (1998), where the “getaway driver” did not realize his passenger had committed a robbery
       until after the passenger reentered the driver’s car. See id. at 108 (legal accountability
       satisfied where driver knowingly participates in crime by driving getaway car).
¶ 27       The police saw the SUV leave the scene of the burglary and, on exiting the alley, it
       immediately accelerated, went the wrong way down a one-way street, and sped through
       multiple intersections while police chased after it. This supports the inference that Jones
       participated in the burglary from start to finish as the getaway driver. See People v.
       Ruckholdt, 122 Ill. App. 3d 7, 12 (1984) (defendant’s conduct at scene of crime and
       thereafter demonstrated his participation in burglary rather than as innocent bystander).
¶ 28       Jones’s legal accountability for Brown’s actions in the residential burglary, along with
       the evidence that he drove the SUV during their flight from police, also sufficiently shows
       Jones’s guilt for felony murder, because the actions causing Freeman’s death occurred during
       that flight. See People v. Burke, 85 Ill. App. 3d 939, 942 (1980) (where defendants suspected
       of robbery within four blocks and few minutes of crime, evidence sufficient to support

                                                  -5-
       inference that codefendant’s speeding and reckless driving part of escape attempt, and all
       defendants guilty of felony murder).

¶ 29                                           Jury Instruction
¶ 30        Jones argues that the trial court erred in giving a nonpattern instruction. That instruction
       stated that Jones could be found guilty of first degree murder if he was responsible for a
       death occurring during his escape from the residential burglary. Jones maintains that the jury
       should have been instructed that he was responsible only if the death occurred before he
       reached a place of safety. (The State erroneously argues that this claim can be reviewed only
       for plain error; however, defendant both contemporaneously objected to this instruction and
       raised the issue in his posttrial motion. The State also argues that the instruction has already
       been approved by this court in codefendant Brown’s appeal. But, Brown challenged the jury
       instructions on the different ground that it failed to define “foreseeable.” People v. Brown,
       2015 IL App (1st) 131552, ¶ 50. Thus, our holding in Brown does not control.)
¶ 31        Jury instructions must explain the correct principles of law that apply to the evidence, and
       not be misleading or confusing. People v. Valadovinos, 2014 IL App (1st) 130076, ¶ 23.
       When a jury does not receive proper guidance through instructions, it cannot perform its
       constitutional functions and thereby violates the defendant’s right to a fair trial. Id. To
       warrant reversal, a defendant must show that the claimed instructional error “ ‘creates a
       serious risk that the jurors incorrectly convicted the defendant because they did not
       understand the applicable law, so as to severely threaten the fairness of the trial.’ ” People v.
       Durr, 215 Ill. 2d 283, 299 (2005) (quoting People v. Hopp, 209 Ill. 2d 1, 8 (2004)).
       Generally, we review jury instructions for an abuse of discretion. Valadovinos, 2014 IL App
       (1st) 130076, ¶ 24. But, we review de novo whether the jury instructions accurately explain
       the law. Id.
¶ 32        Where no pattern jury instruction exists on a subject, the trial court has the discretion to
       give a nonpattern instruction. People v. Hudson, 222 Ill. 2d 392, 400 (2006). The nonpattern
       instruction should be “simple, brief, impartial, and free from argument.” Ill. S. Ct. R. 451
       (eff. Apr. 8, 2013).
¶ 33        The jury instruction accurately stated the principle that “[a] killing that occurs during the
       course of an escape from a forcible felony is within the operation of the felony-murder rule.”
       Klebanowski, 221 Ill. 2d at 549. Jones argues, however, that the trial court should have added
       language indicating that his responsibility extends only so far as the death occurs before he
       reached a place of safety.
¶ 34        Jones is correct, insofar as the escape from the residential burglary continues until the
       offenders reach a “place of safety.” People v. Lowery, 178 Ill. 2d 462, 472 (1997). But, the
       “place of safety” language merely defines the end point of the escape from a forcible felony.
       It is not an element of the crime. Thus, Jones was not deprived of a fair trial. Cf. People v.
       Green, 225 Ill. 2d 612, 622 (2007) (to ensure fair trial, trial court must instruct jury on
       elements of offense, presumption of innocence, and burden of proof).
¶ 35        Even if it considered an element, the error would still be harmless. The trial evidence
       established that the actions that caused Freeman’s death occurred in the midst of Jones’s
       high-speed flight from the police. See People v. Thurow, 203 Ill. 2d 352, 368-69 (2003)
       (failure to instruct on element reviewed for harmless error; where evidence in support of
       omitted element “uncontested and overwhelming,” failure to instruct jury on that element

                                                   -6-
       harmless (quoting Neder v. United States, 527 U.S. 1, 18-19 (1999))). When Jones’s SUV
       caused the accident that killed Freeman, he had not reached a “place of safety.” Cf. People v.
       Moore, 375 Ill. App. 3d 234, 240 (2007) (where defendant stole car a day before leading
       police on high-speed chase that led to death of another motorist, evidence established that
       defendant had reached place of safety before collision and thus defendant not guilty of felony
       murder). Jones’s actions after the crash–running away from the debris of his SUV to elude
       the police–further establishes that the escape was ongoing. See Lowery, 178 Ill. 2d at 472
       (defendant’s action of turning coat inside-out to avoid police detection demonstrates he did
       not believe he had reached place of safety during escape from robbery). Thus, the error was
       harmless.

¶ 36                                             Sentencing
¶ 37       Jones argues that his 42-year sentence is excessive in light of the mitigation evidence: the
       incarceration of both parents during a portion of his childhood, and his suffering physical
       abuse at the hands of another relative. (The State erroneously argues that the issue was
       forfeited because defendant did not file a motion to reconsider sentence; however, he did file
       the motion.)
¶ 38       All sentences must reflect the seriousness of the offense committed and the objective of
       rehabilitating offenders to useful citizenship. People v. Cooper, 283 Ill. App. 3d 86, 95
       (1996). The trial court considers all factors in mitigation and aggravation. People v.
       Quintana, 332 Ill. App. 3d 96, 109 (2002). We presume a trial court evaluates the relevant
       factors in mitigation before it, and that presumption cannot be overcome without affirmative
       evidence of the sentencing court’s failure to do so. People v. Flores, 404 Ill. App. 3d 155,
       158 (2010).
¶ 39       A reviewing court may only reduce a sentence when the record shows that the trial court
       abused its discretion. People v. Streit, 142 Ill. 2d 13, 19 (1991). The reviewing court may not
       reverse the sentencing court just because it may have weighed the relevant factors differently.
       Id.
¶ 40       The sentencing court reviewed Jones’s criminal history and specifically credited the
       proffered mitigation evidence. The sentencing court also stated that in imposing a sentence in
       the middle of the applicable range, it took into account Jones’s rehabilitative potential.
       Because the court contemplated all the relevant factors, we will not reweigh the evidence.
       People v. Snyder, 2011 IL 111382, ¶ 36 (reviewing court gives substantial deference to trial
       court’s sentencing decision because trial judge, having observed defendant and proceedings,
       is in much better position to weigh defendant’s credibility, demeanor, moral character,
       mentality, environment, habits, and age). We affirm the sentence.

¶ 41      Affirmed.




                                                  -7-